PER CURIAM
Claimant seeks reversal of a Board order which reversed the referee’s determination that claimant is permanently and totally disabled for the reason that she has made no attempt to seek work, as required by ORS 656.206(3). SAIF argues that, because claimant is not totally disabled from a physical standpoint, she should be required to seek work to confirm her unemployability, unless the evidence of unemployability is clear and convincing. SAIF concedes that claimant has shown, by a preponderance of the evidence, that it would be futile for her to seek work. That is all that is required. See Morris v. Denny’s, 50 Or App 533, 623 P2d 1118 (1981).
Reversed and remanded.